Citation Nr: 0026436	
Decision Date: 10/03/00    Archive Date: 10/10/00

DOCKET NO.  99-05 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
spinal meningitis, described as chronic headaches, currently 
rated as 10 percent disabling.

2.  Entitlement to an increased evaluation for a 
psychoneurosis, anxiety state, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel

INTRODUCTION

The appellant had active service from August 1941 to June 
1943. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Atlanta, 
Georgia Regional Office (RO), of the Department of Veterans 
Affairs (VA).

In view of the guidance of the United States Court of Appeals 
for Veterans Claims (formerly the United States Court of 
Veterans Appeals) (Court) in the case of Fenderson v. West, 
12 Vet. App. 119 (1999), it is noted that in the rating 
decision in April 1998, the RO awarded service connection for 
headaches, residual of spinal meningitis, with a 10 percent 
evaluation assigned.  This rating was effective to the date 
of claim, based on a review of all the pertinent evidence on 
file. The RO had, based on that review, concluded that a 
higher rating was not in order. The Board notes therefore 
that the issue presented is whether a current increased 
rating is in order for the aforementioned disorder.  As the 
RO in the April 1998 rating essentially concluded that the 
aforementioned initial rating granted effective to the date 
of claim was the appropriate current rating, the issue of the 
rating for the entire time period is for consideration.  As 
such, the Board can continue with its review without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
present appeal has been obtained and developed by the agency 
of original jurisdiction.

2.  The veteran's service connected psychoneurosis, anxiety 
state, currently rated as 10 percent disabling is protected 
from reduction, having been in effect for more that 20 years.

3.  The veteran's psychoneurosis, anxiety state is productive 
of no more than occupational and social impairment due to 
mild or transient symptoms which decrease work efficiency 
only during periods of significant stress, or symptoms 
controlled by continuous medication.  

4.  The veteran's chronic headaches are productive of no more 
than minimal residuals of spinal meningitis.  

5.  There are no extraordinary factors resulting from the 
service connected psychoneurosis, and residuals of spinal 
meningitis productive of an unusual disability picture such 
as to render application of the regular schedular provisions 
impractical.


CONCLUSIONS OF LAW

1. The schedular criteria for an increased disability 
evaluation in excess of 10 percent for residuals of 
meningitis, described as chronic headaches have not been met. 
38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.10, 4.124a, Diagnostic Codes 8019, 8100 
(1999).

2. The schedular criteria for an increased disability 
evaluation in excess of 10 percent for a psychoneurosis, 
anxiety state, is not warranted on either a schedular or 
extraschedular basis. 38 U.S.C.A. §§ 1155, 5107(b) (West 1991 
& Supp. 2000); 38 C.F.R. §§ 4.1- 4.7, 4.125-4.130, Diagnostic 
Code 9400, 9440 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claims for 
increased ratings are "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a); See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented claims which are not implausible when the 
contentions and the evidence of record are viewed in the 
light most favorable to such claims.  Generally, an 
allegation that a service-connected disability has increased 
in severity is sufficient to establish well groundedness.  
See Drosky v. Brown, 10 Vet. App. 251, 254 (1997); Proscelle 
v. Derwinski, 2 Vet. App. 629, 631-32 (1992).  Likewise, the 
Board is satisfied that all relevant facts have been properly 
and sufficiently developed, such that no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  The evidentiary 
assertions of the veteran are presumed credible for making 
this determination.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1999).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2000); 38 C.F.R. Part 4 (1999).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1999). 

The degree of impairment resulting from a disability is a 
factual determination with the Board's primary focus upon the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. 
App. 396, 402 (1994).  The Board is also mindful that it must 
review "all the evidence of record (not just evidence not 
previously considered) once a claimant has submitted a well-
grounded claim for an increased disability rating."  Swanson 
v. West, 12 Vet. App. 442 (1999); Hazan v. Gober, 10 Vet. 
App. 511, 521 (1997).  Considering the factors as enumerated 
in the applicable rating criteria, which is the most 
probative evidence to consider in determining the appropriate 
disability rating to be assigned, the Board finds that the 
evidence does not reflect that increased ratings are 
warranted for residuals of spinal meningitis, described as 
chronic headaches; and a psychoneurosis, anxiety state, 
currently rated each as 10 percent disabling.

Current VA regulations also provide that if the schedular 
rating criteria are inadequate, an extraschedular evaluation 
may be assigned commensurate with the impairment of average 
earning capacity if there is an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular scheduler standards.  38 C.F.R. § 3.321(b)(1) 
(1999).

Historically, the veteran contracted spinal meningitis in 
service.  After he recovered he developed a psychoneurotic 
disorder which eventually led to his being discharged from 
service.

By rating action in July 1955, service connection for a 
psychoneurosis, anxiety type, chronic was awarded and a 10 
percent rating was assigned.  The RO noted that the veteran 
was nervous and had constant headaches. This rating has 
remained in effect since that time, and is protected from 
reduction.  

The veteran filed an increased rating claim in October 1997 
for a nervous disorder with headaches.

In a VA examination in January 1998, the veteran reported 
being in the army from 1941 to 1943.  He never served in 
combat as he developed spinal meningitis in service and was 
subsequently discharged.  He worked 30 years at a marine base 
and had been retired since 1982.  He reported being 10 
percent disabled for headaches.  He also reported outburst of 
mild agitation; nervousness; and anxiety on and off since 
spinal meningitis, 58 years earlier.  He was never treated by 
a psychiatrist for his nerves.  Instead, a family doctor had 
prescribed Valium and Darvocet to help him manage his 
anxiety.  He reported crying spells without provocation; 
lethargy; and, trouble sleeping, or relaxing.  He also had a 
history of hypertension, and had undergone heart surgery.  
His headaches have recently been on a daily basis beginning 
in the occipital region, and spreading anteriorly, usually of 
dull character, and mild to moderate intensity. He currently 
took Darvocet for headaches, as well as heart medications, 
but nothing for his anxiety and nervousness.

The examiners noted the veteran was fully alert, with no 
cranial nerve abnormalities; focal; motor; or, sensory 
deficits. There were no cerebellar or meningeal signs noted.  
He was in good reality contact; oriented x 3; with relevant, 
and coherent speech.  He had short-term memory difficulty.  
He denied hallucination, delusions, and paranoid ideations.  
His mood and affect were rather flat.  He complained of 
chronic headaches that have worsened in last 2 years.  His 
wife handled his funds as he stated he was incompetent due to 
his memory.

The diagnoses were; SP, spinal meningitis since 1942; chronic 
recurrent tension type headaches; anxiety disorder secondary 
to his medical condition, caused by  psycho-social stressors, 
his deteriorating condition, and chronic anxiety.  A GAF of 
39 was assigned.  The examiners opined that the complaints of 
emotional instability nervousness and anxiety associated with 
recurrent headaches was secondary to his spinal meningitis in 
service.

By rating action in April 1998, a separate 10 percent rating 
was established for headaches, as a residual of spinal 
meningitis effective October 28, 1997, the date of his claim.  
In addition the 10 percent rating for psychoneurosis, was 
continued.

In a VA examination in May 1999, the examiner noted no past 
medical records were available, and the medical history was 
provided by the veteran. He reportedly had constant headaches 
since he contracted spinal meningitis in service in 1944.  
Sometimes he requires frequent analgesics.  He insisted that 
his headaches were not related to posture; and, were not 
associated with visual complaints, nausea, or vomiting.  They 
usually were occipital, or bilateral temporal occipital dull 
pain.  

The examiner noted the veteran's mental status and cranial 
nerves were normal, with no focal; motor; sensory deficits; 
or cerebellar, or meningeal signs.  The diagnoses were 
chronic tension type headaches; and a history of spinal 
meningitis.
He opined the veteran's GAF for the past year was about 75.

A mental disorders examiner noted no history of 
hospitalization for anxiety.  Appellant has been getting 
pills for anxiety for about 10 years from his family doctor.  
Prior to that he took over the counter preparations.  He was 
seen at the VA beginning around August 1998 and prescribed 
Trazodone for depression.  In describing his present anxiety 
he said that he felt nervous and had headaches nearly 
everyday for 20 years.  He self treats with aspirin, and has 
been to a chiropractor which has provided relief.  No 
diagnoses were made and the examiner noted that he did not 
know the reason for the examination referral.

With respect to the evidence of record, the claims file 
includes service medical records; Affinity Health Group 
records from 1996-1997, primarily for unrelated disorders; 
Paulk Chiropractic Clinic records, 1994-1998; and, VA 
treatment records from 1998, for depression with anxiety.  
Significantly there are no  treatment records of file from 
separation from service until approximately 1994, or 61 
years.


a. Psychoneurosis, anxiety state

The veteran's psychoneurosis is rated under 38 C.F.R. 
§ 4.130, DC 9400, Generalized anxiety disorder, which in turn 
is rated under DC 9440, Chronic Adjustment Disorder, as 
follows; 

When a mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication, a noncompensable rating is warranted;

When occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or symptoms controlled by continuous 
medication, a 10 percent rating is warranted;

With occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily with routine behavior, self care, 
and conversation normal) due to such symptoms as: depressed 
mood; anxiety; suspicion; panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss( such as 
forgetting names, directions, recent events), a 30 percent 
rating is warranted.

With occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships, a 50 
percent rating is warranted.

A 70 percent evaluation is warranted when occupational and 
social impairment is present with deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.

Finally, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name. DCs 9400, 9440.

After reviewing the applicable rating criteria, and the 
reported objective findings and subjective complaints, the 
Board is of the opinion that the veteran's psychiatric 
symptomatology does not produce more than mild impairment of 
social and industrial adaptability.  Significantly, a 30 
percent psychiatric disability, which requires occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks, although generally 
functioning satisfactorily with routine behavior, self care, 
and conversation normal, due to depressed mood; anxiety; 
suspicion; panic attacks (weekly or less often), chronic 
sleep impairment, mild memory loss (such as forgetting names, 
directions, recent events), has not been demonstrated.

While the veteran certainly exhibits some of these 
deficiencies, in the VA examination in January 1998, the 
veteran was noted to have retired in 1982 after successfully 
working 30 years.  He has never been treated by a 
psychiatrist, instead, a family doctor had prescribed Valium 
and Darvocet to help him manage his anxiety. He had short-
term memory difficulty, but he was fully alert, in good 
reality contact; oriented x 3; with relevant, and coherent 
speech.  The examiner noted that his anxiety disorder was 
secondary to his medical condition, caused by  psychosocial 
stressors, his deteriorating condition, and chronic anxiety.  
A GAF of 39 was assigned. 

In the most current VA examination in May 1999, the examiner 
noted the veteran's mental status to be normal.  There was no 
history of hospitalization for anxiety.  He was seen at the 
VA around August 1998 and prescribed Trazodone for 
depression.  No diagnoses were made and the examiner noted 
that he did not know the reason for the examination referral.  
He estimated the veteran's GAF for the past year to have been 
around 75.  

The Board must emphasize that the veteran never received 
psychiatric treatment, until the late 1990's; he retired 
after 30 years at the same job; and, was married.  
Thus, he appears to communication well and had no gross 
impairment in thought process.  In addition, there is no 
evidence of grossly inappropriate behavior. The veteran has 
always appeared cooperative and oriented.  While he is 
described as depressed, this is attributed to his 
deteriorating physical condition, which include congenital 
heart disease, hypertension, as well as his anxiety.  The 
psychiatric impairment shown is not greater than that for 
which compensation is currently paid.

Moreover, there is no evidence that he experiences an 
inability to perform activities of daily living due to his 
psychiatric disability.  Rather, the limits on his abilities 
to function appear to be due to his physical disabilities, 
and not his service connected anxiety state.  Specifically, 
the evidence indicates that he is oriented, cooperative, and 
he appears to be a good historian.  In any event, his 
psychoneurosis appears to be of lesser symptomatology than 
necessary for a schedular evaluation greater than the 10 
percent schedular evaluation currently in effect.  

The Board notes that veteran's assigned GAF at the 1998 VA 
examination was noted to be 39, which would indicate some 
serious symptoms ( e.g. suicidal ideations, severe obsessive 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning ( e.g. no 
friends, unable to keep a job). The Court of Veterans Appeals 
has held that GAF scores between 41 and 50 indicates "serious 
impairment in social, occupational, or school functioning." 
See Carpenter v. Brown, 8 Vet. App. 243 (1995).  However, 
this finding was not consistent with the overall psychiatric 
picture presented in the claims file, or the findings at the 
time of that examination.  When examined in May 1999, his 
mental status was considered normal, and a GAF of 75 was 
estimated for the previous year.  This would indicate no more 
than transient and expectable reactions to psychosocial 
stressors, and indicates no more than slight impairment.  
This GAF was more in line with the medical evidence of 
record, and supports no greater than a 10 percent evaluation 
under DC 9400.  As such, there is no basis on which to grant 
a rating higher than the current 10 percent rating for the 
veteran's psychoneurosis.


b. Residuals of spinal meningitis, described as chronic 
headaches

Under 38 C.F.R. § 4.124a, DC 8019, a 100 percent evaluation 
is warranted for active febrile epidemic cerebrospinal 
meningitis. And, a 10 percent evaluation is warranted for 
minimum residuals of epidemic cerebrospinal meningitis. 

For the assignment of the minimum rating for residuals of 
epidemic cerebrospinal meningitis, the residuals must be 
ascertainable. A determination as to the presence of 
residuals not capable of objective verification, i.e., 
headaches, dizziness, fatigability, must be approached on the 
basis of the diagnosis recorded; subjective residuals will be 
accepted when consistent with the disease and not more likely 
attributable to other disease or no disease. It is of 
exceptional importance that when ratings in excess of the 
prescribed minimum ratings are assigned, the diagnostic codes 
utilized as bases of evaluation be cited, in addition to the 
codes identifying the diagnoses. See id, Note (1999).

Under DC 8019, the veteran's chronic headaches, would be 
analogously rated under 38 C.F.R. § 4.124a, DC 8100, 
Migraine, which allows that; 

With very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability, a 50 
percent rating is warranted;

With characteristic prostrating attacks occurring on an 
average once a month over the last several months, a 30 
percent rating is warranted;

With characteristic prostrating attacks averaging one in two 
months over the last several months, a 10 percent rating is 
warranted;

With less frequent attacks, a 0 percent rating is warranted. 
38 C.F.R. §§ 4.124a, DC 8100 (1999).

The evidence does not demonstrate that the veteran's 
residuals of meningitis approximate a disability due to 
headaches productive of prostrating attacks averaging once a 
month over the last several months.  So a higher rating under 
this code is not for application.  There are no other 
significant residuals of the episode of meningitis in 
service.  Thus, there is no basis for an increased rating.


Summary

Based on this evidence, the Board must conclude that the 
evidence is against the veteran's claims for increased rating 
for his service-connected residuals of spinal meningitis, 
described as chronic headaches; and, psychoneurosis, anxiety 
state. The clinical evidence does not demonstrate that the 
residuals of spinal meningitis, described as chronic 
headaches; and, psychoneurosis, anxiety state, are of such 
severity as to satisfy the criteria for higher ratings; 
rather, it must be reiterated that the most recent VA 
examination found his mental state to be normal, and his GAF 
to be 75; his headaches were tension type headaches for which 
he self medicates with aspirin, responds to treatment by a 
chiropractor, and do not appear to be prostrating. The 
veteran's claim for increased compensation, accordingly, 
fails.

In arriving at these conclusions, the Board has considered 38 
U.S.C.A. § 5107(b). Section 5107(b) expressly provides that 
the benefit of the doubt rule must be applied to a claim when 
the evidence submitted in support of the claim is in relative 
equipoise. The evidence is in relative equipoise when there 
is an approximate balance of positive and negative evidence 
which does not satisfactorily prove or disprove the claim. 
When the evidence is in relative equipoise, the reasonable 
doubt rule must be applied to the claim, and thus, the claim 
must be resolved in favor of the claimant. See Massey v. 
Brown, 7 Vet. App. 204, 206-207 (1994); Hayes v. Brown, 5 
Vet. App. 60, 69-70 (1993); Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990). In this case, the evidence is not in 
relative equipoise. Thus, the benefit-of-the-doubt rule is 
not for application in this case. Consideration has also been 
given to the potential application of various provisions of 
38 C.F.R. Parts 3 and 4 (1999), whether or not they were 
raised by the veteran, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991). However, the Board finds no basis 
upon which to assign ratings in excess of the current 10 
percent ratings to either the residuals of spinal meningitis; 
or the psychoneurosis.

An extraschedular evaluation is not warranted, since the 
evidence does not show that the service- connected residuals 
of spinal meningitis, described as chronic headaches; and, 
psychoneurosis, anxiety state presents such an unusual or 
exceptional disability picture with marked interference with 
employment or frequent periods of hospitalization, as to 
render the regular schedular standards impractical. 38 C.F.R. 
3.321(b)(1).  Under these circumstances, the Board determines 
that the criteria for assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met. See Bagwell 
v. Brown, 9 Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).
        
In conclusion, the Board has considered the objective 
findings as well as the subjective statements of the veteran, 
and finds that the residuals of spinal meningitis, described 
as chronic headaches; and a psychoneurosis, anxiety state, 
are each properly rated as 10 percent disabling.


ORDER

An evaluation in excess of 10 percent for residuals of 
meningitis, described as chronic headaches, is denied.

An evaluation in excess of 10 percent for a psychoneurosis, 
anxiety state, is denied.


		
	MICHAEL D. LYON 
	Veterans Law Judge
	Board of Veterans' Appeals


 

